      Case 19-04688-CL7              Filed 03/03/20          Entered 03/03/20 16:24:45           Doc 181-1        Pg. 1 of
                                                                 1
                                                     Notice Recipients
District/Off: 0974−3                        User: Admin.                       Date Created: 3/3/2020
Case: 19−04688−CL7                          Form ID: pdfO4                     Total: 14


Recipients of Notice of Electronic Filing:
ust         United States Trustee          ustp.region15@usdoj.gov
tr          Ronald E. Stadtmueller           ecfstadt@aol.com
aty         Gary B. Rudolph           rudolph@sullivanhill.com
aty         Leslie Skorheim          leslie.skorheim@usdoj.gov
aty         Maggie Schroedter           schroedterm@higgslaw.com
aty         Martin A. Eliopulos          elio@higgslaw.com
aty         R. Gibson Pagter, Jr.         gibson@ppilawyers.com
aty         Ronald Peterson          rpeterson@jenner.com
aty         Todd C. Toral         ttoral@jenner.com
aty         William P. Fennell          william.fennell@fennelllaw.com
                                                                                                               TOTAL: 10

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          INTEGRATEDMARKETING.COM                     10590 West Ocean Air Drive #150       San Diego, CA 92130
acc         Squar Milner LLP         San Diego        3655 Nobel Drive          Suite 300    San Diego, CA 92122 UNITED
            STATES
pty         Dan McAllister        Treasurer−Tax Collector          1600 Pacific Hwy Room 162      Attn: Bankruptcy
            Desk        San Diego, CA 92101
cr          UTC Properties, LLC          c/o R. Gibson Pagter, Jr.      PAGTER AND PERRY ISAACSON              525 N.
            Cabrillo Park Drive, Suite 104       Santa Ana, CA 92701
                                                                                                                TOTAL: 4
